Citation Nr: 1441440	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder, prior to March 16, 2009.

2.  Entitlement to a rating in excess of 70 percent for bipolar disorder, from March 16, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to bipolar disorder, prior to March 16, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to July 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO granted service connection for bipolar disorder and assigned an initial rating of 10 percent, effective from July 20, 2006.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.  Subsequently, in a December 2008 rating decision, an increased initial rating of 30 percent was granted, effective from July 20, 2006.   

Still later, in an October 2010 rating decision, the RO assigned a 70 percent rating for bipolar disorder, effective from March 16, 2009.  Inasmuch as a higher rating is available for the Veteran's bipolar disorder both before and after March 16, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized that portion of the appeal pertaining to evaluation of bipolar disorder as encompassing the first two matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  An SSOC issued in December 2013 addressed the increased, 70 percent rating assigned for bipolar disorder from March 16, 2009.

In an October 2012 rating decision, the RO also awarded a TDIU, effective March 16, 2009.  

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is on file.  A review of the testimony, construed in its broadest form, indicates that the Veteran is seeking an initial evaluation in excess of 30 percent for bipolar disorder prior to March 16, 2009, and in excess of 70 percent from March 16, 2009, forward (see p. 19 transcript).  As a related matter, the Veteran also seeks effective dates prior to March 16, 2009 for the assignment of a 70 (or more) percent evaluation for bipolar disorder, and for the award of a TDIU.  As will be discussed herein, it appears that the Board has jurisdiction of all of the claims set forth on the title page. 

For the reasons expressed below, this appeal-now expanded to include the matter of entitlement to a TDIU due to bipolar disorder, prior to March 16, 2009, as discussed below-is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

As noted in the Introduction above, in an October 2010 decision, the AOJ awarded a higher, 70 percent rating for bipolar disorder effective March 16, 2009; consideration of the claim for TDIU was deferred at that time, and that claim was ultimately granted in an October 2012 rating decision, also effective March 16, 2009.  

The Board notes that the matter of an earlier effective date for the award of a 70 percent rating is not a separate claim, but actually one encompassed in the matter of a higher rating for bipolar disorder prior to March 16, 2009.  The Board further notes, as indicated above, that inasmuch as the Veteran is presumed to seek the maximum available benefit for disability, a determination of whether a claimant is entitled to a TDIU due to the disability for which an increase is sought is essentially a component-and, hence, part and parcel-of the claims for higher ratings on appeal.  See Rice v.Shinseki, 22 Vet. App. 447, 455 (2009).  Here, the RO has awarded a TDIU from March 16, 2009-the same date of entitlement as the award of the 70 percent rating for bipolar disorder (the only compensable disability), and, thus, the date on which the percentage requirements for award of schedular TDIU were met.  See 38 C.F.R. § 4.16(a) (2013).  However, as is clear from the narrative discussion in the October 2012 rating decision granting TDIU, the AOJ has not explicitly addressed the matter of the Veteran's entitlement to a TDIU prior to March 16, 2009, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, to avoid any prejudice to the Veteran, the Board finds that a remand for initial AOJ adjudication of the matter of the Veteran's entitlement to a TDIU prior to March 16, 2009, in conjunction with the claims for higher ratings for bipolar disorder, and for issuance of an SSOC reflecting such consideration, is warranted.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 390 (1993).  See also 38 C.F.R. § 19.31 (2013) 

While these matters are on remand, to ensure that all due process requirements are met and the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ is requested to undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The AOJ should consider all additional evidence added to the record since the last adjudication of the higher rating claims.  With respect to the TDIU claim, readjudication should reflect consideration of the provisions of 38 C.F.R. § 4.16(b), as appropriate; and, with respect to the higher ratings claims, consideration of whether any, or any further, staged pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

In the letter, clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received are to be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of pertinent evidence and legal authority.  With respect to the TDIU claim, readjudication should reflect consideration of the provisions of 38 C.F.R. § 4.16(b), as appropriate; and, with respect to the higher ratings claims, consideration of whether any, or any further, staged rating, pursuant to Fenderson (cited above), is appropriate.

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


